In an action to recover damages for libel, the appeal is from an order dismissing the complaint for failure to state facts sufficient to constitute a cause of action (Rules Civ. Prae., rule 106, subd. 4), with leave to serve an amended complaint. Order affirmed, with $10 costs and disbursements. In our opinion, charges that appellant, a physician, rendered services in a particular case, which were not required in accordance with accepted standards of medical practice or medical care, are not libelous per se, and the complaint was properly dismissed in the absence of any allegations of special damage (cf. Mencher v. Chesley, 297 N. Y. 94, 100). The language complained of does not charge appellant with malpractice, as there is no statement, express or implied, that the patient was injured by appellant’s treatment. (Cf. Pike v. Honsinger, 155 N. Y. 203 , 210.) Neither does that language impute such a charge of general professional ignorance, want of skill, or carelessness, as to be defamatory per se. (Cf. Twiggar v. Ossining Print. & Pub. Co., 161 App. Div. 718.) Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur. [13 Mise 2d 338.]